          Case 3:20-cv-05691-RSM Document 2 Filed 07/16/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA


 LAKEWOOD WATER DISTRICT,                           Case No.: 3:20-cv-05691

                       Plaintiff,

          v.
                                                    NOTICE OF PENDENCY OF OTHER
 THE UNITED STATES OF AMERICA; 3M                   ACTIONS IN ANOTHER
 COMPANY (f/k/a Minnesota Mining                    JURISDICTION OR FORUM
 Manufacturing, Co.); THE DEPARTMENT
 OF THE AIR FORCE; TYCO FIRE
 PRODUCTS LP (successor-in-interest to the
 Ansul Company); ANGUS
 INTERNATIONAL SAFETY GROUP, LTD.;
 BUCKEYE FIRE EQUIPMENT COMPANY;
 CHEMGUARD, INC.; THE CHEMOURS
 COMPANY; CHUBB FIRE, LTD.; E.I. DU
 PONT DE NEMOURS AND COMPANY;
 KIDDE-FENWAL, INC.; KIDDE PLC, INC.;
 NATIONAL FOAM, INC. (successor-in-
 interest to Angus Fire Armour Corp.);
 RAYTHEON TECHNOLOGIES
 CORPORATION (f/k/a United Technologies
 Corporation); and UTC FIRE & SECURITY
 AMERICAS CORPORATION, INC.,

                       Defendants.



       Per LCR 3(h) and 102(b), Plaintiff Lakewood Water District (the “District”) notifies the

Court that this action, filed today, involves a material part of the same subject matter and all or


                                                                             MARTEN LAW, LLP
NOTICE OF PENDENCY                              -1-                     1191 SECOND AVE, SUITE 2200
                                                                            SEATTLE, WA 98101
                                                                               (206) 292-2600
          Case 3:20-cv-05691-RSM Document 2 Filed 07/16/20 Page 2 of 3




substantially the same parties as another action pending in federal court: In re: Aqueous Film-

Forming Foams Products Liability Litigation MDL, No. 2:18-mn-02873 (D.S.C.) (the “MDL”).

       The MDL includes more than 700 lawsuits filed by cities, counties, states, agencies,

tribes, municipal water providers, and individuals against the United States, the Department of

the Air Force, the Department of the Army, the Department of Defense, and the manufacturers of

Aqueous Film-Forming Foam (“AFFF”)—a substance containing per- or polyfluoroalkyl

substances (“PFAS”). Judge Richard M. Gergel is presiding over the MDL. Several MDL

plaintiffs allege that PFAS from AFFF has contaminated soil and groundwater near military

bases, airports, residences, and other sites where AFFF was used to extinguish liquid fuel fires,

causing harm to human health and the environment, as well as property damage and other losses.

       The District’s Complaint raises legal and factual issues that are materially similar to the

claims asserted and issues raised in the MDL. As indicated by Judge Gergel’s Case Management

Order (“CMO”) No. 1 (D.S.C. 18-02873, Dkt. #12 at p. 1), the MDL was created to include “all

related cases (i.e., civil actions where plaintiff(s) allege injuries or damages caused by

groundwater contaminated with chemicals found in aqueous film-forming foams products)

originally filed in [the MDL court] or transferred or removed to [the MDL court], including

related cases filed in, removed to, or transferred to [the MDL court].”

       The MDL is “intended to conserve judicial resources, eliminate duplicative services by

all counsel and co-counsel, eliminate duplicative discovery, serve the convenience of the parties

and witnesses, and promote the just and efficient conduct of this litigation.” CMO No. 3 (D.S.C.

18-02873, Dkt. #72 at p. 1).

       Because of the similarity in legal and factual issues in this action and those pending in the

MDL, coordination of these cases will avoid conflicts, conserve resources, and promote an



                                                                             MARTEN LAW, LLP
NOTICE OF PENDENCY                              -2-                     1191 SECOND AVE, SUITE 2200
                                                                            SEATTLE, WA 98101
                                                                               (206) 292-2600
          Case 3:20-cv-05691-RSM Document 2 Filed 07/16/20 Page 3 of 3




efficient determination of the issues. The District therefore believes that transfer should be

effected pursuant to 28 U.S.C. § 1407. Absent contrary direction from the Court, the District will

also file a notice of tag-along action with the Judicial Panel on Multidistrict Litigation to trigger

transfer of this case to the MDL.



Respectfully submitted July 16, 2020.

                                                  MARTEN LAW, LLP

                                             By: /s/ Jeff B. Kray         .
                                                 /s/ Jessica K. Ferrell   .
                                                 Jeff B. Kray, Bar No. 22174
                                                 Jessica K. Ferrell, Bar No. 36917
                                                 1191 Second Ave, Suite 2200
                                                 Seattle, WA 98101
                                                 (206) 292-2600
                                                 (206) 292-2601 fax
                                                 jkray@martenlaw.com
                                                 jferrell@martenlaw.com

                                                  Attorneys for Lakewood Water District




                                                                             MARTEN LAW, LLP
NOTICE OF PENDENCY                               -3-                    1191 SECOND AVE, SUITE 2200
                                                                            SEATTLE, WA 98101
                                                                               (206) 292-2600
